People v Herrera (2016 NY Slip Op 00101)





People v Herrera


2016 NY Slip Op 00101


Decided on January 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2016

Renwick, J.P., Andrias, Saxe, Moskowitz, JJ.


5879/02 16600 16599

[*1] The People of the State of New York, Respondent,
vSteven Herrera, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Sara Noble Maeder of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Joshua L. Haber of counsel), for respondent.

Order, Supreme Court, New York County (Ronald A. Zweibel, J.), entered on or about November 24, 2014, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
Substantial justice dictates denial of resentencing, based on consideration of all relevant facts and circumstances. The mitigating factors cited by defendant are outweighed by the fact that he absconded from a drug treatment diversion program, and was convicted of two separate felonies, including robbery, while
on parole from the drug conviction at issue (see e.g. People v Moore, 112 AD3d 481 [1st Dept 2013], lv denied 22 NY3d 1140 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2016
CLERK